Name: Commission Implementing Decision (EU) 2015/2022 of 10 November 2015 amending Decision 2008/866/EC, on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (notified under document C(2015) 7669) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  trade;  deterioration of the environment;  international trade;  America;  fisheries
 Date Published: 2015-11-12

 12.11.2015 EN Official Journal of the European Union L 295/45 COMMISSION IMPLEMENTING DECISION (EU) 2015/2022 of 10 November 2015 amending Decision 2008/866/EC, on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (notified under document C(2015) 7669) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food and feed in general, and food and feed safety in particular, at Union and national level. It provides for emergency measures where there is evidence that food or feed imported from a third country is likely to constitute a serious risk to human health, animal health or the environment, and that such risk cannot be contained satisfactorily by means of measures taken by the Member State(s) concerned. (2) Commission Decision 2008/866/EC (2) was adopted following an outbreak of Hepatitis A in humans related to the consumption of bivalve molluscs imported from Peru that were contaminated with Hepatitis A virus (HAV). That Decision initially applied until 31 March 2009, but this period of application was last extended until 30 November 2015 by Commission Implementing Decision 2014/874/EU (3). (3) The Peruvian competent authority was requested to provide satisfactory guarantees to ensure that the shortcomings identified in relation to the monitoring system for virus detection in live bivalve molluscs have been corrected. The protective measures need to be extended until the effectiveness of the corrective measures taken by the Peruvian competent authorities has been demonstrated. To date, in view of the monitoring programme results, the Commission cannot conclude that the control system and the monitoring plan currently in place in Peru for certain bivalve molluscs is able to deliver the guarantees required by Union law. (4) The limit of application of Decision 2008/866/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2008/866/EC, the date 30 November 2015 is replaced by the date 30 November 2017. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 November 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Decision 2008/866/EC of 12 November 2008 on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption (OJ L 307, 18.11.2008, p. 9). (3) Commission Implementing Decision 2014/874/EU of 3 December 2014 amending Decision 2008/866/EC, on emegency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (OJ L 349, 5.12.2014, p. 63).